Name: Commission Regulation (EEC) No 3687/89 of 8 December 1989 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: plant product;  documentation
 Date Published: nan

 9. 12. 89 Official Journal of the European Communities No L 360/23 COMMISSION REGULATION (EEC) No 3687/89 of 8 December 1989 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Whereas the cultivation and use of the varieties 'Orion and 'Omega' in the Community has shown that they have a predominant bitter characteristic ; whereas these varieties should accordingly be placed in the second group 'bitter hops' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3998/87 (2), and in particular Article 1 2 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (% as amended by Regulation (EEC) No 2735/86 (4), divides these hop varieties into the groups 'aromatic hops', 'bitter hops' and 'others' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteristics, with particular emphasis on the content of bitter and aromatic substances ; Whereas in view of the developments in the hop market, three varieties should be added to the list given in the Annex to Regulation (EEC) No 1517/77 ; Whereas three new varieties of increasing importance have been introduced to hop cultivation in the Community ; whereas these varieties known as 'Chinook', 'Galena' and 'Nugget' have been shown to have a high content of alpha acid ; whereas these varieties should accordingly be placed in the second group 'bitter hops' ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1989 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1989. For the Commission Ray MAC SHARRY Member of the Commission ( ¢&gt; OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 40 . (') OJ No L 169, 7 . 7. 1977, p. 13 . (4) OJ No L 252, 4. 9. 1986, p. 13. No L 360/24 Official Journal of the European Communities 9. 12. 89 ANNEX ¢ANNEX A. 1st group aromatic hops B. 2nd group : bitter hops C. 3rd group : others Bramling Cross Brewers Gold Kent Challenger Fino Alsacia Fuggles Goldings Hallertauer Hersbrucker Spat HÃ ¼ller Perle Progress Saaz Saxon Spalter Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger Tutsham W.G.V. Bullion Chinook Galena H-3 Leones H-7 Leones Keyworth's Midseason Northdown Northern Brewer Nugget Omega Orion Target Yeoman Record Triploid Viking Zenith'